          Case 3:17-cr-00609-VC Document 104 Filed 01/22/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 USA,                                               Case No. 17-cr-00609-VC-1
                Plaintiff,
                                                    ORDER REPLACING EXAMINER
         v.

 JOSE INEZ GARCIA-ZARATE,
                Defendant.



        It has come to the Court’s attention that Dr. Winkel has a conflict that precludes him

from conducting the examination. Accordingly, the Court appoints Dr. Paul Elizondo to replace

him. The examination will occur tomorrow, January 23, 2020. Defense counsel is directed to

inform Garcia-Zarate of the switch. The Court’s order that Garcia-Zarate participate in the

examination still applies.

        IT IS SO ORDERED.

Dated: January 22, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
